Citation Nr: 0925867	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-20 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for malignant follicular 
lymphoma, to include as due to exposure to ionizing 
radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to September 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal 
from a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which, in pertinent part, denied service 
connection for malignant follicular lymphoma as due to 
exposure to ionizing radiation.

In November 2006, the Veteran testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.  In January 2008, the Board remanded this 
claim for further evidentiary development.  The requested 
development has been completed.  The case has now been 
returned to the Board for further appellate action.

In March 2008, the Veteran filed a claim for entitlement to 
service connection for Hodgkin's lymphoma accompanied by 
evidence.  This matter is REFERRED to the RO for appropriate 
action.  In December 2008, a letter was forwarded from the 
Veteran's congressional representative to VA.  Therein, the 
Veteran continued to express disagreement with the 
methodology used to determine his radiation dose estimate, 
and he described the history of his claim setting forth 
arguments that are cumulative or redundant of contentions 
previously considered by the RO.  Accordingly, a remand for 
RO review of this evidence in the first instance in the 
absence of a waiver of jurisdiction from the Veteran is not 
necessary.  38 C.F.R. §§ 19.37, 20.1304(c) (2008).  In the 
April 2009 Informal Hearing Presentation, the Veteran's 
representative waived RO initial consideration of a June 2008 
letter by the Veteran.  Accordingly, the Board will consider 
this evidence in the first instance.  Id.  




FINDINGS OF FACT

1.  The Veteran did not participate in a "radiation-risk 
activity"; he is shown to have otherwise been occupationally 
exposed to ionizing radiation in service with dose estimates 
of 0.272 rem and 0.285 rem.

2.  The competent evidence of record shows that the Veteran's 
currently diagnosed malignant follicular lymphoma was not 
diagnosed in service or within the one year following 
discharge from service, and is not otherwise etiologically 
related to his military service, to include exposure to 
ionizing radiation. 


CONCLUSION OF LAW

Malignant follicular lymphoma was not incurred in or 
aggravated by active service, and its incurrence or 
aggravation during active service may not be presumed.  38 
U.S.C.A. §§ 1101, 1131, 1110, 1137, 1112, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a March 2004 letter, issued prior to the 
decision on appeal, and in a March 2008 letter, the RO and 
the Appeals Management Center (AMC) provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  The March 2008 letter 
also advised the Veteran how disability evaluations and 
effective dates are assigned, and the type evidence which 
impacts those determinations.  The claim was readjudicated in 
October 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, radiation dose estimates, advisory opinion from the 
VA Director of Compensation and Pension, hearing testimony, 
and scientific articles and information provided by the 
Veteran.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
hearing testimony.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a malignant tumor 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

A "radiation-exposed veteran" is defined as a veteran who 
while serving on active duty or on active duty for training 
or inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946. 
38 C.F.R. § 3.309(d) (2008).

Occupation of Hiroshima or Nagasaki, Japan, by United States 
forces means official military duties within 10 miles of the 
city limits of either city which were required to perform or 
support military occupation functions such as occupation of 
territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 C.F.R. § 
3.309(d)(3)(vi) (2008).

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" include 
lymphomas (except Hodgkin's disease).  38 C.F.R. § 
3.309(d)(2) (2008).

Instruction on the development of claims based on exposure to 
ionizing radiation when the presumption of service connection 
cannot be applied is provided in 38 C.F.R. § 3.311.  Pursuant 
section 3.311, "radiogenic disease" is defined as a disease 
that may be induced by ionizing radiation, and specifically 
includes lymphomas other than Hodgkin's disease.  38 C.F.R. § 
3.311(b)(2)(xxii) (2008).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994), rev'd 
in part, Combee v. Principi, 4 Vet. App. 78 (1993).  In other 
words, the fact that a veteran may not meet the requirements 
for service connection on a presumptive basis does not in and 
of itself preclude the establishment of service connection, 
as entitlement may alternatively be established on a direct 
basis.

VA treatment records show that in December 2003, it was 
suspected that the Veteran had low-grade non-Hodgkin's 
lymphoma.  In February 2004, it was confirmed by a lymph node 
biopsy that the Veteran had malignant B-cell follicular 
lymphoma.  Records from Seacoast Pathology dated in 2004 
similarly note a diagnosis of malignant lymphoma, follicular.  
The Veteran, however, does not contend, nor does the evidence 
show that he participated in a "radiation-risk activity" as 
that term is defined in 38 C.F.R. § 3.309(d)(3) (2008).  
Accordingly, presumptive service connection for malignant 
follicular lymphoma on the basis of participation in a 
radiation-risk activity is not warranted. 

Service treatment records do otherwise show that the Veteran 
was exposed to ionizing radiation during his military 
service.  The Veteran's Record of Exposure to Ionizing 
Radiation/Record of Occupational Exposure to Ionizing 
Radiation shows he was monitored for radiation from January 
1960 to June 1974.  During this period, he served aboard the 
U.S.S. Patrick Henry, U.S.S. Thomas A. Edison, SSBN600 
[U.S.S. Theodore Roosevelt], and U.S.S. Robert E. Lee.  The 
DD Form 214 shows that the Veteran's military occupational 
specialty was a missile fire control technician.  

According to many statements of record and testimony provided 
at the April 2006 RO hearing and November 2006 Board hearing, 
the Veteran contends that he was exposed to ionizing 
radiation, "Alpha, Beta, Gamma, Neutrons, X-rays, [and] 
Radioactive hydrogen isotopes" from 1956 to 1974.  He 
maintains that individuals varied in sensitivity to exposure 
to radiation and that a wide variation in susceptibility to 
radiation damage existed among different types of cells and 
tissues.  He contends that delayed radiation effects might 
result from low level exposures over a period of years and 
that there was no safe level of exposure to radiation.  

He argues that in the calculation of his radiation dose 
estimate, VA failed to consider radiation he was exposed to 
prior to January 1960.  In this regard, he believes he was 
exposed to radiation from August 1956 to November 1956 during 
his service aboard the U.S.S. Fulton because this ship was 
moored next to the U.S.S. Nautilus, which was a nuclear 
submarine.  No personal dosimeters or personal air samplers 
were issued to the crew of the U.S.S. Fulton at that time.  
He stresses that from October 1957 to June 1959, he served 
aboard the U.S.S. Tench and U.S.S. Jallao during which time 
he was exposed to industrial x-rays.  He contends that in 
June 1959, he was assigned to the U.S.S. Patrick Henry which 
was under construction at the "EB [electric boat] Company."  
At that time he was exposed to radiation from walking past 
three nuclear attack submarines and two fleet ballistic 
nuclear submarines that were undergoing overhauls at that 
place.  In further regard to his radiation dose estimate, he 
believes the estimation was inaccurate because the devices 
(particularly the Keteket K-180 film badge) used to measure 
radiation exposure were not accurate in that they 
underreported radiation exposure.  He claims the dose 
estimate did not take into account that he had exposure to 
"internal radiation" from such activities as eating in the 
mess hall.  He also decontaminated decks without radiological 
protective equipment and handled mooring lines that could 
have been contaminated with radioactive resin.  

He maintains that no reliable health study had been done on 
nuclear submarine sailors to determine the health effects of 
exposure to low level radiation.  Rather, the effects of 
ionizing radiation on humans were mostly based on studies of 
Japanese survivors of the atomic bombs.  He contends that he 
had looked at studies that showed that his condition could 
manifest itself 5 to 40 years or more following exposure.  
There was a possibility that he had non-Hodgkin's lymphoma in 
1997 as at the time of his gastrectomy, three lymph nodes had 
cancer cells.  He provided lengthy testimony regarding his 
knowledge of nuclear exposure on cells, living tissue, and 
molecules, and their sensitivity to radiation, but he 
acknowledged that he had no specific scientific training.  He 
also testified that VA physician Dr. G. indicated that it was 
a possibility that his lymphoma might have been a result of 
exposure to radiation.  The Veteran makes references to many 
treatises and submitted treatises and articles in support of 
his claim.    

In December 2003, a radiation review was requested by the RO 
in connection with a claim not before the Board.  The RO 
submitted information concerning the Veteran's life-time 
history of radiation exposure including his service Record of 
Exposure to Ionizing Radiation/Record of Occupational 
Exposure to Ionizing Radiation.  

In January 2004, the Naval Dosimetry Center provided a 
radiation dose estimate of 0.272 rem [roentgen equivalent 
unit].  

In January 2004, the Director of Compensation and Pension 
requested a radiation review from the Under Secretary for 
Health to include a dose estimate.  In February 2004, Dr. 
S.M., Chief Public Health and Environmental Hazards Officer, 
provided a dose estimate of 0.285 rem.  Dr. S.M. also 
recognized the dose estimate of 0.272 rem provided by the 
Naval Dosimetry Center.

In December 2004, a radiation review was requested by the RO 
in connection with the current claim.  The RO re-submitted 
information concerning the Veteran's life-time history of 
radiation exposure including the service records that 
pertained to his exposure to radiation.  Dr. S.M.'s February 
2004 memorandum was also provided.  

In January 2005, the Director of Compensation and Pension 
requested a radiation review from the Under Secretary for 
Health.  Thereafter, in a February 2005 memorandum, the 
Director of Compensation and Pension reported that the 
opinion from the Under Secretary for Health was received.  
The provided opinion advised that it was unlikely the 
Veteran's malignant follicular lymphoma resulted from his 
exposure to ionizing radiation in service.  It was noted that 
it was estimated that the Veteran was exposed to a dose of 
ionizing radiation during his military service of 0.272 rem.  
It was further noted that the Committee on Interagency 
Radiation Research and Policy Coordination did not provide 
screening doses for malignant lymphomas.  The sensitivity of 
the lymphatic tissue to radiation induced malignancy was 
considered to be very low or absent.  The data was reasonably 
consistent in not showing an excess in Hodgkin's disease 
associated with radiation.  The association of non-Hodgkin's 
lymphomas with radiation exposure had been inconsistent.  It 
was noted that the National Institute of Occupational Safety 
and Health and Interactive Radioepidemiological Program 
computer software calculated a 99-percentile value for the 
probability of causation of 0.19 percent.  As the result of 
the opinion provided by the Under Secretary for Health and 
review of the evidence, the Director of Compensation and 
Pension concluded that there was no reasonable possibility 
that the Veteran's lymphoma resulted from radiation exposure 
in service.   

The requirements of 38 C.F.R. § 3.311 have been met.  In this 
regard, the Board observes that a dose estimate of service 
incurred occupational exposure to ionizing radiation was 
obtained.  Also, a medical opinion from the Under Secretary 
of Health and an advisory opinion from the Director of 
Compensation and Pension were obtained, which found that it 
was not likely that the Veteran's malignant follicular 
lymphoma resulted from his exposure to ionizing radiation in 
service.  
There is no competent medical opinion of record to the 
contrary of the Under Secretary of Health's opinion.  While 
the Veteran provided testimony that he had been advised by a 
VA physician that it was a possibility that his lymphoma 
might be a result of exposure to radiation, there is no 
statement to that effect contained in VA treatment records 
dated from September 1997 to January 2009.

The Board is very cognizant of the Veteran's sincere belief 
in the merits of his claim.  It is apparent from his 
statements and testimony that he has conducted a great deal 
of research, and he has referenced medical conclusions that 
he believes support his conclusions.  The treatises while 
informative do not, however, apply medical principles 
regarding causation or etiology to the specific facts of the 
Veteran's case and so do not provide competent evidence to 
establish a nexus between the current disability and military 
service.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  In addition, the Veteran confirmed at the Board 
hearing that he had no specialized scientific training.  

While the Veteran believes he was exposed to radiation prior 
to January 1960 by virtue of his proximity to other nuclear 
armed vessels, the Board places a high probative value on the 
evidence contemporaneous to his service.  The service records 
show he was monitored for radiation exposure when service 
department officials determined he was in the position to be 
exposed to radiation, which was the period from January 1960 
to June 1974 and not the period prior to January 1960.  

The Veteran also strongly disagrees with the methodology used 
to determine the dose estimates.  He cites for example the 
fact that the Naval Dosimetry Center provided a radiation 
dose estimate of 0.272 rem while the Under Secretary of 
Health provided a dose estimate of 0.285 rem and the fact 
that the service records of exposure contained an incorrect 
totaling of lifetime exposure according to the Naval 
Dosimetry Center as proof that the methodology was flawed.  
He also argued that VA failed to use the higher dose estimate 
in determining whether his lymphoma was due to radiation 
exposure.  The Board acknowledges that the February 2005 
advisory opinion from the Director of Compensation and 
Pension only references the lower dose estimate of 0.272 rem 
which suggests that this estimate was used rather than the 
higher dose estimate of 0.285 rem in determining the 
likelihood that the Veteran's lymphoma resulted from exposure 
to ionizing radiation.  When dose estimates are reported as a 
range of doses to which a veteran might have been exposed, 
exposure at the highest level of the dose range reported will 
be presumed.  38 C.F.R. § 3.311(a) (2008).  It, however, is 
indisputable that the difference between the two dose 
estimates is miniscule (<0.015).  Cf. 38 C.F.R. 
§ 3.311(a)(3)(i) (2008) (providing that the difference 
between the claimant's estimate and dose data derived from 
official military records shall ordinarily be considered 
material if one estimate is at least double the other 
estimate).  Moreover, the Director of Compensation and 
Pension and the Under Secretary of Health had notice of both 
estimates.  Therefore, the Board finds no basis for 
questioning the outcome of the provided opinions to the 
extent the record suggests that the lower dose estimate was 
used in determining the likelihood that the Veteran's 
lymphoma was caused by ionizing radiation.  It is not at all 
likely that a different result favorable to the Veteran would 
have resulted given the miniscule difference in the two dose 
estimates. 
 
The Veteran further contends that the data captured in 
service underreported his levels of exposure to radiation.  
As noted above, the Board places a high probative value on 
the evidence contemporaneous to his service which showed the 
recorded levels of his exposure to radiation at that time.  
There is no other dose estimate from a "credible source" of 
record.  See 38 C.F.R. § 3.311(a)(3)(i) (2008) (providing 
that a dose estimate shall be considered from a "credible 
source" if prepared by a person or persons certified by an 
appropriate professional body in the field of health physics, 
nuclear medicine or radiology and if based on analysis of the 
facts and circumstances of the particular claim).  For these 
reasons, the Board finds that service connection for 
malignant follicular lymphoma as due to exposure to ionizing 
radiation is not warranted. 

In addition, the Board observes that the Veteran's lymphoma 
manifested many years after service.  The service treatment 
records are absent any relevant complaints or findings and 
post-service medical records show that this disease was 
clinically identified in 2004 (while the Veteran maintains 
that there was evidence of the disease as early as 1997).  
There is no competent medical evidence of record that shows 
or indicates that the Veteran's lymphoma is otherwise due to 
his military service.  For these reasons, the Board finds 
that service connection for malignant follicular lymphoma is 
not otherwise warranted on a basis other than as due to 
exposure to ionizing radiation.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Service connection for malignant follicular lymphoma, to 
include as due to exposure to ionizing radiation is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


